Milonas, J. (concurring).
We agree that the order appealed herein should be reversed and plaintiff’s motion denied with leave to renew upon a proper showing that *477class action certification is warranted. The record in the instant matter is insufficient to demonstrate the nature and size of the class involved, the basis for the reliance by members of that class upon the alleged fraud and misrepresentations and whether the five requirements set forth in CPLR 901 for class action status have been met. Consequently, it was premature for Special Term to render a determination in connection with plaintiff’s application (119 Misc 2d 48). Under these circumstances, it is unnecessary for us to consider the issue of the constitutionality of asserting jurisdiction over nonresident members of a class, and we decline to that extent to join in the opinion written by our distinguished colleague. As the Court of Appeals has recently reiterated: “It is hornbook law that a court will not pass upon a constitutional question if the case can be disposed of in any other way” (People v Felix, 58 NY2d 156, 161). I perceive no purpose in our speculating as to the manner in which to deal with a problem which may or may not arise at some future point in this litigation.
Silverman and Lynch, JJ., concur with Kassal, J.; Ross, J. P., and Milonas, J., concur in a separate opinion by Milonas, J.
Order, Supreme Court, New York County, entered on May 18, 1983, unanimously reversed, on the law and the facts, and in the exercise of discretion, to deny plaintiff’s motion for class action certification and relief incident thereto, without prejudice to renewal, after discovery, on an appropriate showing of facts sufficient to warrant class action treatment. Appellants shall recover of respondent $50 costs and disbursements of this appeal.